ORDER
PER CURIAM.
Defendant appeals his conviction by a jury of murder in the second degree and armed criminal action, and the denial of postconviction relief without a full eviden-tiary hearing. We affirm.
We have reviewed the record and find the claims of error are without merit; the judgment of the motion court is based on findings of fact that are not clearly erroneous. An opinion would have no prece-dential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rules 30.25(b) and 84.16(b).